Citation Nr: 0427185	
Decision Date: 09/30/04    Archive Date: 10/06/04	

DOCKET NO.  03-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from February 1965 to November 
1967.  He served in Vietnam from October 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied service connection for 
PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record discloses the veteran has 
never been accorded a rating examination for psychiatric 
purposes by VA.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the duty to assist 
a claimant in developing facts pertinent to a claim may, 
under appropriate circumstances, include the conduction of a 
thorough and contemporaneous medical examination.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA provide notice that informs a 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence the claimant is expected 
to provide.  Further, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  In this case, the 
notification to the veteran has not met the standards 
required under the Quartuccio and Charles cases.  

The veteran's personnel records disclose that he served in 
Vietnam from October 1966 to early November 1967.  His 
principal duty assignment in Vietnam was as a forklift 
operator with the 402nd Transportation Company (TML Trf), 
United States Army, Pacific.  No attempt has been made to 
request verification of the veteran's alleged stressors from 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR).  Since development includes obtaining stressor 
information, a query to the CURR is necessary.  If that 
agency is unable to provide any stressor information claimed 
by the veteran, a request should be made of the National 
Archives and Records Administration as to whether that 
facility might have any probative information.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  Of 
particular interest are records from a 
Dr. Thomas who the veteran reported gave 
him a diagnosis of obsessive-compulsive 
disorder.  

2.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, and units of assignment at 
the times of any events, descriptions of 
the events, and the names and any other 
identifying information concerning any 
other individuals involved in the events.  
At a minimum, the claim must indicate the 
location and approximate time (a two-
month specific date range) of the 
stressful event or events in question, 
and the unit of assignment at the time 
the stressful event occurred.  The 
veteran is to be informed this 
information is necessary to obtain 
supportive evidence of the stressful 
event or events and that failure to 
respond or provide an incomplete response 
may result in denial of his claim.

3.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150-3197, 
should be contacted and asked to provide 
unit diaries or command chronologies or 
any other information pertaining to 
activities of the 402nd Transportation 
Company (TML Trf) in January and February 
1967.  If necessary, the National 
Archives should also be requested to 
provide any information, including a unit 
history, for the 402nd Transportation 
Company between October 1966 and October 
1967, the time of the veteran's 
assignment to that unit.  VA should then 
attempt to obtain command chronologies or 
any other information regarding the 
activities of the unit during the time 
frame the veteran was assigned to it.  
Any information obtained should be 
associated with the claims file.  If the 
search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.  

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, the RO should schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner 
should identify any psychiatric disorders 
that are present.  The examination report 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for inaccurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  Regardless, whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
etiology of that disorder.  

5.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in a denial of his claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




